DETAILED ACTION
This Office Action is in response to the application 17/230,312 filed on 04/14/2021.
Claims 1-20 have been examined and are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (“Ebrahimi,” US 20200127832, published Apr. 23, 2020) in view of Ragavan et al. (“Ragavan,” US 20210217006, filed Jan. 13, 2020). 
Regarding claim 1, Ebrahimi discloses computer-implemented method, comprising: 
obtaining an identifier associated with one or more events (Ebrahimi FIGs 4, 9A-9B, [0063], [0065]. The user is assumed to have downloaded their identity App and set it up using the Wizard ( which may be incorporated into a Federation Service provider's existing App using the ShoCard SDK ) . This provides the basic identity information on the user maintained on the device . Additionally , when the App is first initialized , a private / public key pair is created for the user along with a block chain identity address that is referred to as their ShoCardID . The user in that case would register with the Federation Service by scanning a QR Code , entering a code or a similar means to register itself and pass the necessary identifying information for the registration.); 
generating a smart contract based at least in part on the identifier and a first cryptographic key (Ebrahimi  [0063], [0066]. The user is assumed to have downloaded their identity App and set it up using the Wizard ( which may be incorporated into a Federation Service provider's existing App using the ShoCard SDK ) . This provides the basic identity information on the user maintained on the device . Additionally , when the App is first initialized , a private / public key pair is created for the user along with a block chain identity address that is referred to as their ShoCardID . In either case , a user profile on the Federation Service will be linked to the user's ShoCardID . The Fed eration Service will also create a certificate on that user's ShoCardID as a proof that it has validated the user and knows who that user is. This certificate is shared with the user and it's hash written to a smart contact on the block chain. ); 
transmitting the smart contract to a blockchain network (Ebrahimi [0065], [0085]. The user in that case would register with the Federation Service by scanning a QR Code , entering a code or a similar means to register itself and pass the necessary identifying information for the registration . The Federation Service will validate the user's identity with the ID that was registered with it before by validating the certifications of the user on the blockchain . It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain . It shares that token and the pointer to the smart contract with the user . The user also signs the token and it too writes the token to a smart contract on the blockchain.); 
obtaining data indicating at least user-generated data, the identifier, [and a second cryptographic key] (Ebrahimi [0065]. The user in that case would register with the Federation Service by scanning a QR Code , entering a code or a similar means to register itself and pass the necessary identifying information for the registration.); and 
causing fulfillment of the smart contract by at least transmitting the user-generated data to the blockchain network (Ebrahimi [0085]. The Federation Service will validate the user's identity with the ID that was registered with it before by validating the certifications of the user on the blockchain . It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain . It shares that token and the pointer to the smart contract with the user . The user also signs the token and it too writes the token to a smart contract on the blockchain.)
Ebrahimi does not explicitly disclose: obtaining data indicating a second cryptographic key. 
However, in an analogous art, Ragavan discloses a method comprising the step of: obtaining data indicating a second cryptographic key (Regavan [0036], [0043], [0068]. For example, in some implementations, a user can scan a QR code to seamlessly access the Dapp on a client device, such as a mobile computing device, and can rapidly and efficiently begin using the Dapp to sign blockchain transactions. An example embodiment can include pre-funding a blockchain account required for submitting signed transactions to the blockchain, obtaining a private key, and providing the private key and an address of a Dapp front-end program via the article. The digital wallet program 140 also allows the user to submit signed or paid transactions to the blockchain network 105 using a funded account 145 of the user [in par. [0033], “ [c]onducting transactions, or otherwise altering the blockchain, requires signing the transaction with a private key.”]. [T]he private key data may be pre-processed to associate the key data with a user identity in order to make the reporting data 630 more useful in certain contexts.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Ragavan and Ebrahimi to include: obtaining data indicating a second cryptographic key.  One would have been motivated to provide users with a means for using and keeping record about user’s private key and its associated digital signature, which can seal a user’s approval to a blockchain transaction.  (See Ragavan [0068].)
Regarding claim 2, Ebrahimi and Ragavan disclose the method of claim 1. Ebrahimi further discloses wherein the first cryptographic key and the second cryptographic key are a public-private cryptographic key pair (Ebrahimi [0063]. This provides the basic identity information on the user maintained on the device . Additionally , when the App is first initialized , a private / public key pair is created for the user along with a block chain identity address that is referred to as their ShoCardID.). 
Regarding claim 3, Ebrahimi and Ragavan disclose the method of claim 2. Ragavan further discloses further comprising performing one or more digital signature operations on the user-generated data based at least in part on the second cryptographic key (Regavan [0036], [0043], [0068]. For example, in some implementations, a user can scan a QR code to seamlessly access the Dapp on a client device, such as a mobile computing device, and can rapidly and efficiently begin using the Dapp to sign blockchain transactions. An example embodiment can include pre-funding a blockchain account required for submitting signed transactions to the blockchain, obtaining a private key, and providing the private key and an address of a Dapp front-end program via the article. The digital wallet program 140 also allows the user to submit signed or paid transactions to the blockchain network 105 using a funded account 145 of the user [in par. [0033], “ [c]onducting transactions, or otherwise altering the blockchain, requires signing the transaction with a private key.”]. [T]he private key data may be pre-processed to associate the key data with a user identity in order to make the reporting data 630 more useful in certain contexts.).
The motivation is the same as that of claim above. 
Regarding claim 4, Ebrahimi and Ragavan disclose the method of claim 1. Ebrahimi further discloses wherein the user-generated data is generated based at least in part on the one or more events (Ebrahimi FIGs 9A-9B, [0085] – [0086]. The Federation Service will validate the user's identity with the ID that was registered with it before by validating the certifications of the user on the blockchain . The user's App , then creates a Secure Envelope and sends it to the ShoCardID that was present in the QR Code it registered with . This Secure Envelope includes the user's ShoCardID , the original Session ID from the QR Code , the session Token , the certifications for her identity and the token and blockchain pointers.). 
Regarding claim 5, Ebrahimi discloses A system, comprising one or more non-transitory machine-readable media having stored thereon a set of instructions, which if performed by one or more processors, cause the system to at least (Ebrahimi [0154], [0161]. Memory 1904 stores applications and data for use by the CPU 1902. Storage 1906 provides non - volatile storage and other computer readable media for applications and data. One or more embodiments can also be fabricated as computer readable code on a non - transitory computer read able storage medium. The non - transitory computer readable storage medium is any non - transitory data storage device that can store data, which can be thereafter be read by a computer system.):
obtain a code associated with a contract and one or more events ; generate data based at least in part on the one or more events (Ebrahimi [0065]-[0066]. The user in that case would register with the Federation Service by scanning a QR Code , entering a code or a similar means to register itself and pass the necessary identifying information for the registration. In either case , a user profile on the Federation Service will be linked to the user's ShoCardID . The Federation Service will also create a certificate on that user's ShoCardID as a proof that it has validated the user and knows who that user is . This certificate is shared with the user and it's hash written to a smart contact on the block chain . ); and 
use the code to provide [at least a cryptographic secret] and the data to a server to cause fulfillment of the contract (Ebrahimi [0065]-[0066]. The user in that case would register with the Federation Service by scanning a QR Code , entering a code or a similar means to register itself and pass the necessary identifying information for the registration. In either case , a user profile on the Federation Service will be linked to the user's ShoCardID . The Federation Service will also create a certificate on that user's ShoCardID as a proof that it has validated the user and knows who that user is . This certificate is shared with the user and it's hash written to a smart contact on the block chain . ) .
Ebrahimi does not explicitly disclose: use the code to provide at least a cryptographic secret. 
However, in an analogous art, Ragavan discloses use the code to provide at least a cryptographic secret (Ragavan [0091]. The QR code can include a private key of a pre - funded or prepaid account that permits use of the Dapp for submitting signed transactions to a blockchain without requiring configuration of a separately digital wallet program to obtain , fund , and use a funded account for submitting the blockchain transactions.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Ragavan and Ebrahimi to include: use the code to provide at least a cryptographic secret. One would have been motivated to provide users with a means for using a QR code to provide users with private keys used for digital signature based blocchain transaction.  (See Ragavan [0091].)
Regarding claim 6, Ebrahimi and Ragavan disclose the system of claim 5. Ragavan further discloses wherein the code is a quick response (QR) code (Ragavan [0091]. The QR code can include a private key of a pre - funded or prepaid account that permits use of the Dapp for submitting signed transactions to a blockchain without requiring configuration of a separately digital wallet program to obtain , fund , and use a funded account for submitting the blockchain transactions.). 
The motivation is the same as that of claim 5 above. 
Regarding claim 7, Ebrahimi and Ragavan disclose the system of claim 6. Ragavan further discloses wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the system to at least extract the cryptographic secret based at least in part on the QR code (Ragavan [0051]. A user can access the Dapp by scanning 335 the card 325 QR code 330 with a camera or QR code reader 320 . The QR code reader 320 can decode the QR code 330 and can obtain the URL 315. The URL 315 can be transmitted 340 by the client device 130 to the IPFS server 150 storing the Dapp front - end 125B to locate the Dapp's front - end program 125B . The URL 315 includes the key 310. For example , the private key 310 can be appended to or included with the URL 315 such that the key 310 is readily accessible to or identifiable by the browser - based Dapp program 125B .). 
The motivation is the same as that of claim 5 above. 
Regarding claim 8, Ebrahimi and Ragavan disclose the system of claim 6. Ragavan further discloses wherein the cryptographic secret is a private cryptographic key (Ragavan [0091]. The QR code can include a private key of a pre - funded or prepaid account that permits use of the Dapp for submitting signed transactions to a blockchain without requiring configuration of a separately digital wallet program to obtain, fund , and use a funded account for submitting the blockchain transactions.).
The motivation is the same as that of claim 6 above. 
Regarding claim 9, Ebrahimi and Ragavan disclose the system of claim 5. Ebrahimi further discloses wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the system to at least and cause the interface to provide the data and the cryptographic secret to the server (Ebrahimi [0084]. This can be done in a modal dialog box and alternatively ask the user to use TouchID , FaceID , a PIN or equivalent to approve sharing of the data with the site . Once the user approves the request, a Secure Envelope signed by the user's private - key along with the user's certification records are sent to the Federation Service.). 
Ragavan further discloses access an interface based at least in part on the code (Ragavan FIG. 3, [0046]. In this way , the article or product 325 can provide a direct link for the browser 135 to access a front - end 125B Dapp via a URL 315 associated with the QR code 330 which may be included in or be the article or product 325. In some implementations , the QR code 330 and / or a product or article 325 including the QR code 330 can provide all the functionality needed to interact with the blockchain network 105 such as the blockchain communication interface 150 and transaction signing mechanisms offered via wallet programs 140 .). 
The motivation is the same as that of claim 5 above. 
Regarding claim 10, Ebrahimi and Ragavan disclose the system of claim 5. Ragavan further discloses wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the system to at least obtain one or more assets as a result of the fulfillment of the contract (Ragavan FIG. 3, [0056]. As shown in FIG . 3 , the key - signed transaction is written 355 to the blockchain as a result of the browser 135 transmitting the user's transaction data , such as meeting or event review content , satisfaction ratings , feedback , or votes , as a signed transaction using the key 310 supplied by the QR code 330. The transaction data is written to the blockchain via a write command to node 110 within the blockchain network 105 , which can be configured to process the key 310 signed transaction data to add 360 it to the blockchain using the VM . A decentralized program like a smart contract can be configured to execute for such trans actions . The VM can execute the smart contract before the transaction is accepted by the Blockchain node.). 
The motivation is the same as that of claim 5 above. 
Regarding claim 11, Ebrahimi and Ragavan disclose the system of claim 5. Ragavan further discloses wherein the data comprises one or more reviews based on the one or more events (Ragavan [0049]. A business owner or other party of interested associ ated with the meeting or event may distribute an article or product 325 including a QR code 330 to collect feedback and review comments about the meeting or event .The system 300 will be discussed in operation of a user seeking to submit their review of the meeting or event.). 

The motivation is the same as that of claim 5 above. 
Regarding claim 12, Ebrahimi and Ragavan disclose the system of claim 5. Ragavan further discloses wherein the code is a barcode (Ragavan [0089]. Some implementations of codes described herein can be of any type of machine - readable medium , including , but not limited to , a barcode , a QR code , two - dimensional bar code.). 
The motivation is the same as that of claim 5 above.
Regarding claim 13, Ebrahimi discloses A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least (Ebrahimi [0154], [0161]. Memory 1904 stores applications and data for use by the CPU 1902. Storage 1906 provides non - volatile storage and other computer readable media for applications and data. One or more embodiments can also be fabricated as computer readable code on a non - transitory computer read able storage medium. The non - transitory computer readable storage medium is any non - transitory data storage device that can store data, which can be thereafter be read by a computer system.): 
transmit the contract to one or more nodes of a blockchain network (Ebrahimi [0085]. The Federation Service will validate the user's identity with the ID that was registered with it before by validating the certifications of the user on the blockchain . It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain. It shares that token and the pointer to the smart contract with the user .); 
obtain data from one or more actors generated based on the one or more conditions and the one or more events (Ebrahimi [0085] – [0086]. It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain . It shares that token and the pointer to the smart contract with the user . The user also signs the token and it too writes the token to a smart contract on the blockchain . ).  The user's App , then creates a Secure Envelope and sends it to the ShoCardID that was present in the QR Code it registered with . This Secure Envelope includes the user's ShoCardID , the original Session ID from the QR Code , the session Token , the certifications for her identity and the token and blockchain pointers.) ; and 
transmit at least the data to the one or more nodes of the blockchain network (Ebrahimi [0085] – [0086]. It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain . It shares that token and the pointer to the smart contract with the user . The user also signs the token and it too writes the token to a smart contract on the blockchain . The Secure Envelope is signed with the user's private - key and encrypted with the Federation Service's public key . It is then sent to the Federation Service .  ). 
Ebrahimi does not explicitly disclose: 
generate a contract encoding one or more conditions based at least in part on one or more events. 
However, in an analogous art, Ragavan discloses generate a contract encoding one or more conditions based at least in part on one or more events (Ragavan FIG. 3, [0055] – [0056]. As shown in FIG . 3 , the key - signed transaction is written 355 to the blockchain as a result of the browser 135 transmitting the user's transaction data , such as meeting or event review content , satisfaction ratings , feedback , or votes , as a signed transaction using the key 310 supplied by the QR code 330. The transaction data is written to the blockchain via a write command to node 110 within the blockchain network 105 , which can be configured to process the key 310 signed transaction data to add 360 it to the blockchain using the VM.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Ragavan and Ebrahimi to include: generate a contract encoding one or more conditions based at least in part on one or more events.  One would have been motivated to provide users with a means for submitting reviews or comments through a secure, immutable block-chain system.  (See Ragavan [0056].)
Regarding claim 14, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 13. Ragavan further discloses cause the computer system to at least: generate a cryptographic secret; and provide the cryptographic secret to the one or more actors (Ragavan [0090] – [0091]. In some implementations , the product or article including the QR code can be refreshed to provide a different QR code . For example , a display screen can provide a refreshed or alternate QR code using electronic paper or ink . For example , some implementations of the current subject matter can enable a QR code , a QR code reader and an unmodified web browser to provide convenient and direct access to a Dapp . The QR code can include a private key of a pre - funded or prepaid account.). 
The motivation is the same as that of claim 13 above. 
Regarding claim 16, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 13. Ebrahimi further discloses generate a digital signature based at least in part on the data and the cryptographic secret; and transmit the digital signature to the one or more nodes of the blockchain network (Ebrahimi [0084] – [0085].  Once the user approves the request , a Secure Envelope signed by the user's private - key along with the user's certification records are sent to the Federation Service .The Federation Service will validate the user's identity with the ID that was registered with it before by validating the certifications of the user on the blockchain . It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain . It shares that token and the pointer to the smart contract with the user. The user also signs the token and it too writes the token to a smart contract on the blockchain.). 
Ragavan further discloses obtain the cryptographic secret with the data from the one or more actors (Ragavan [0090] – [0091]. For example , a display screen can provide a refreshed or alternate QR code using electronic paper or ink . For example , some implementations of the current subject matter can enable a QR code , a QR code reader and an unmodified web browser to provide convenient and direct access to a Dapp. The QR code can include a private key of a pre - funded or prepaid account that permits use of the Dapp for submitting signed transactions to a blockchain without requiring configuration of a sepa rately digital wallet program to obtain , fund , and use a funded account for submitting the blockchain transactions .). 
The motivation is the same as that of claim 14 above. 
Regarding claim 17, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 14. Ragavan further discloses wherein the cryptographic secret is a private cryptographic key (Ragavan [0091]. The QR code can include a private key of a pre - funded or prepaid account that permits use of the Dapp for submitting signed transactions to a blockchain without requiring configuration of a separately digital wallet program to obtain, fund , and use a funded account for submitting the blockchain transactions.).
The motivation is the same as that of claim 14 above. 
Regarding claim 18, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 13. Ragavan further discloses wherein the one or more conditions include conditions for a transfer of one or more assets (Ragavan FIG. 3, [0055] – [0056]. As shown in FIG . 3 , the key - signed transaction is written 355 to the blockchain as a result of the browser 135 transmitting the user's transaction data , such as meeting or event review content , satisfaction ratings , feedback , or votes , as a signed transaction using the key 310 supplied by the QR code 330. The transaction data is written to the blockchain via a write command to node 110 within the blockchain network 105 , which can be configured to process the key 310 signed transaction data to add 360 it to the blockchain using the VM.). 
The motivation is the same as that of claim 13 above. 
Regarding claim 19, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 13. Ebrahimi further discloses wherein the executable instructions further include instructions that, as a result of being executed by the one or more processors of the computer system, cause the computer system to at least: obtain a digital signature from the one or more actors; and transmit the digital signature to the one or more nodes of the blockchain network (Ebrahimi [0084] – [0085]. Once the user approves the request , a Secure Envelope signed by the user's private - key along with the user's certification records are sent to the Federation Service . y validating the certifications of the user on the blockchain . It then creates a unique session Token for the user , signs that token and places it in a smart contract on the blockchain . It shares that token and the pointer to the smart contract with the user . The user also signs the token and it too writes the token to a smart contract on the blockchain .). 
Regarding claim 20, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 13. Ragavan further discloses wherein the data comprises one or more reviews generated by the one or more actors based at least in part on the one or more events (Ragavan FIG. 3, [0056]. As shown in FIG . 3 , the key - signed transaction is written 355 to the blockchain as a result of the browser 135 transmitting the user's transaction data , such as meeting or event review content , satisfaction ratings , feedback , or votes , as a signed transaction using the key 310 supplied by the QR code 330. The transaction data is written to the blockchain via a write command to node 110 within the blockchain network 105 , which can be configured to process the key 310 signed transaction data to add 360 it to the blockchain using the VM.). 
The motivation is the same as that of claim 13 above. 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (“Ebrahimi,” US 20200127832, published Apr. 23, 2020) in view of Ragavan et al. (“Ragavan,” US 20210217006, filed Jan. 13, 2020) and Thompson (“Thompson,” US 20200097950, filed Sept. 20, 2018).  
Regarding claim 15, Ebrahimi and Ragavan disclose the non-transitory computer-readable storage medium of claim 13. Ebrahimi and Ragavan do not explicitly disclose wherein the contract encodes at least a public cryptographic key corresponding to the cryptographic secret.  
However, in an analogous art, Thompson discloses wherein the contract encodes at least a public cryptographic key corresponding to the cryptographic secret ( Thompson [0028], [0035]  . In some aspects, as is commonly known in public blockchains ( e.g. , Bitcoin , Ethereum ) , a private key can be employed to generate one or more associated public keys , encrypt data that can only be decrypted by an associated public key , and / or digitally sign data or transactions . On the other hand , a public key can be employed to decrypt data encrypted by an associated private key , encrypt data that only the private key can decrypt , and / or digitally authenticate a digital sig nature generated by an associated private key [for bitcoin trasactions] . In various embodiments , a smart contract can be generated , transmitted , received , stored , validated , and / or verified by any node or computing device described in accordance with the present disclosure .). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Thompson with the teachings of Ebrahimi to include: wherein the contract encodes at least a public cryptographic key corresponding to the cryptographic secret. One would have been motivated to provide users with a means for using signature and consensus based algorithm for cryptocurrency transactions. (See Thompson [0028].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/      Supervisory Patent Examiner, Art Unit 2439